      Case 1:18-cv-08653-VEC-SDA Document 247 Filed 04/15/21 Page 1 of 15




U.S. DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK

 SWEIGERT                                              CIVIL CASE #:

 V.                                                    1:18-CV-08653-VEC

 GOODMAN                                               JUDGE VALERIE E. CAPRONI



 PLAINTIFF’S FIFTH NOTICE OF MOTION (WITH MEMORANDUM OF LAW IN
 SUPPORT OF MOTION) FOR JUDICIAL NOTICE OF DOCUMENTS AND FACTS


Pursuant to Federal Rule of Evidence 201, and in connection with Plaintiffs’ Motion for

Preliminary Injunctive Relief and discovery, Plaintiff respectfully requests that the Court take

judicial notice of the following federal lawsuits that involve the Defendant as a party:

       Civil Action #: 3:07-cv-00049-RRE-KKK, U.S.D.C. for District of North Dakota
       (Eastern); FIELD MCCONNELL and DAVID HAWKINS v. HILLARY RODHAM
       CLINTON and 97 other defendants.

               ORGINAL COMPLAINT, ECF doc. 1



A Certificate of Service appears on the LAST page of this pleading.

Signed this fifteenth day of April (4/15), 2021.

               Respectfully,                                        D. GEORGE SWEIGERT
                                                                     GENERAL DELIVERY
                                                                NEVADA CITY, CA 95959-9998
               D. Geo. Sweigert                         SPOLIATION-NOTICE@MAILBOX.ORG




                                                   1
        Case 1:18-cv-08653-VEC-SDA Document 247 Filed 04/15/21 Page 2 of 15




                                   MEMORANDUM OF LAW

 I.         THE COURT MAY TAKE JUDICIAL NOTICE OF FACTS THAT ARE
            NOT SUBJECT TO REASONABLE DISPUTE WHERE THEIR ACCURACY
            CAN BE DETERMINED BY RELIABLE SOURCES

Pursuant to Rule 201(b)(2) of the Federal Rules of Evidence, courts may take judicial notice of

facts that are not subject to reasonable dispute and are capable of accurate and ready

determination by resort to sources whose accuracy cannot reasonably be questioned. Where a

Court is supplied with the necessary information, taking judicial notice is mandatory. See Fed. R.

Evid. 201(d).

 II.         COURT RECORDS ARE SUBJECT TO JUDICIAL NOTICE

Pleadings and court filings are just the kind of documents that are not subject to reasonable

dispute and are capable of accurate and ready determination under Rule 201(b)(2) of the Federal

Rules of Evidence. Accordingly, it is proper for courts to take judicial notice of the existence of

such documents. See Roe v. Johnson, 334 F. Supp. 2d 415, 419-20 (S.D.N.Y. 2004) (recognizing

that a court, pursuant to Rule 201(b), may take notice of the public record, including complaints

and court opinions); see also A.I. Trade Finance, Inc. v. Centro Internationale Handelsbank AG,

926 F. Supp. 378, 387 (S.D.N.Y. 1996) (in taking judicial notice of a judgment in Vienna,

Austria, the court pointed out that “[t]he Second Circuit has noted that Rule 201 permits a court

to take judicial notice of a foreign judgment”).

 III.           CONCLUSION


For the reasons set forth above, the Plaintiff respectfully requests that the Court grant, in its

entirety, the Plaintiff’s Motion for Judicial Notice of Documents and Facts.


                                                   2
     Case 1:18-cv-08653-VEC-SDA Document 247 Filed 04/15/21 Page 3 of 15




Signed this fifteenth day of April (4/15), 2021.

             Respectfully,                                         D. GEORGE SWEIGERT
                                                                    GENERAL DELIVERY
                                                               NEVADA CITY, CA 95959-9998
             D. Geo. Sweigert                          SPOLIATION-NOTICE@MAILBOX.ORG




                                 CERTIFICATE OF SERVICE

The undersigned hereby attests under penalties of perjury that copies of this communication
have been sent via electronic mail message to the following parties on the fifteenth day of
April (4/15) two thousand and twenty-one (2021).



 Clerk of the Court, Room 200                          Jason Goodman, CEO
 temporary_pro_se_filing@nysd.uscourts.gov             truth@crowdsourcethetruth.org




                                                                      D. GEORGE SWEIGERT
                                                                          Pro Se Non-Attorney
                                                                       GENERAL DELIVERY
                                                                     NEVADA CITY, CA 95959




                        ATTACHMENT A FOLLOWS




                                                   3
Case
 Case1:18-cv-08653-VEC-SDA
      3:07-cv-00049-RRE-KKK Document
                             Document247
                                      1 Filed
                                         Filed05/01/07
                                               04/15/21 Page
                                                         Page14ofof12
                                                                    15
Case
 Case1:18-cv-08653-VEC-SDA
      3:07-cv-00049-RRE-KKK Document
                             Document247
                                      1 Filed
                                         Filed05/01/07
                                               04/15/21 Page
                                                         Page25ofof12
                                                                    15
Case
 Case1:18-cv-08653-VEC-SDA
      3:07-cv-00049-RRE-KKK Document
                             Document247
                                      1 Filed
                                         Filed05/01/07
                                               04/15/21 Page
                                                         Page36ofof12
                                                                    15
Case
 Case1:18-cv-08653-VEC-SDA
      3:07-cv-00049-RRE-KKK Document
                             Document247
                                      1 Filed
                                         Filed05/01/07
                                               04/15/21 Page
                                                         Page47ofof12
                                                                    15
Case
 Case1:18-cv-08653-VEC-SDA
      3:07-cv-00049-RRE-KKK Document
                             Document247
                                      1 Filed
                                         Filed05/01/07
                                               04/15/21 Page
                                                         Page58ofof12
                                                                    15
Case
 Case1:18-cv-08653-VEC-SDA
      3:07-cv-00049-RRE-KKK Document
                             Document247
                                      1 Filed
                                         Filed05/01/07
                                               04/15/21 Page
                                                         Page69ofof12
                                                                    15
Case
 Case1:18-cv-08653-VEC-SDA
       3:07-cv-00049-RRE-KKKDocument
                             Document247
                                       1 Filed
                                         Filed05/01/07
                                               04/15/21 Page
                                                        Page710
                                                              ofof
                                                                1215
Case
 Case1:18-cv-08653-VEC-SDA
       3:07-cv-00049-RRE-KKKDocument
                             Document247
                                       1 Filed
                                         Filed05/01/07
                                               04/15/21 Page
                                                        Page811
                                                              ofof
                                                                1215
Case
 Case1:18-cv-08653-VEC-SDA
       3:07-cv-00049-RRE-KKKDocument
                             Document247
                                       1 Filed
                                         Filed05/01/07
                                               04/15/21 Page
                                                        Page912
                                                              ofof
                                                                1215
Case
 Case1:18-cv-08653-VEC-SDA
      3:07-cv-00049-RRE-KKK Document
                             Document247
                                      1 Filed
                                         Filed05/01/07
                                               04/15/21 Page
                                                         Page10
                                                              13ofof12
                                                                     15
Case
 Case1:18-cv-08653-VEC-SDA
      3:07-cv-00049-RRE-KKK Document
                             Document247
                                      1 Filed
                                         Filed05/01/07
                                               04/15/21 Page
                                                         Page11
                                                              14ofof12
                                                                     15
Case
 Case1:18-cv-08653-VEC-SDA
      3:07-cv-00049-RRE-KKK Document
                             Document247
                                      1 Filed
                                         Filed05/01/07
                                               04/15/21 Page
                                                         Page12
                                                              15ofof12
                                                                     15
